Citation Nr: 1020322	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a urological disorder, 
to include urethral stricture disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that rating decision, in 
pertinent part, the RO denied service connection for urethral 
stricture disease and the Veteran's disagreement with that 
decision led to this appeal.

In October 2009, the Veteran testified by videoconference 
before the undersigned Acting Veterans Law Judge at a Board 
hearing.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further VA 
action on the claim for service connection for a urological 
disorder, to include urethral stricture disease, is 
warranted.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
Private medical records from 2002 indicate that a cystoscope 
and biopsy of the bladder revealed no current urethral 
stricture; however, the Veteran was found to have 
functionally small bladder capacity.  Further, the biopsy 
showed chronic inflammation of the bladder.

On August 2004 VA examination (and follow-up examination in 
March 2005), the examining physician determined that the 
Veteran had a history of urethral stricture disease that 
arose during his time in the military.  The Veteran's service 
treatment records confirm that the Veteran received treatment 
for urethral stricture in 1990 and 1991.  The physician, 
however, noted that a September 2004 flexible cystoscopy 
revealed normal findings of the urethra (with no strictures 
or diverticula and normal mucosa) and the bladder (with no 
trabeculations, no diverticula, no lesions, no calculi, and 
normal mucosa), and the Veteran did not have a current 
disability.  He also noted that the Veteran was currently 
being managed for overactive bladder with anticholinergic 
therapy, which had yet to be maximized or optimized.

In January 2005, the RO denied service connection for 
urethral stricture disease "since the claimed condition was 
not found on VA examination."

The Board notes, however, that the Veteran applied for 
service connection for "urinary/bladder problem[s]," not 
only urethral stricture disease.  VA has an obligation to 
liberally construe the pleadings of a claimant to discern all 
issues raised in the record.  See Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009).  In further support of his claim, 
the Veteran testified at his personal hearing that he has 
been diagnosed with a bladder with decreased capacity, which 
he believes was caused, or alternatively aggravated, by his 
urinary stricture problems in service.

Here, the VA has not sought an opinion as to whether the 
Veteran's small bladder capacity had its onset in service or 
whether such disability represents a permanent worsening of a 
preexisting disability beyond the natural progression during 
service. Thus, an examination is warranted to identify any 
chronic urological disability found on examination and to 
address whether such diagnosed disorder is related to service 
or represents a permanent worsening of a preexisting disorder 
during service.  The Veteran is hereby advised that, failure 
to report to any scheduled examination, without good cause, 
may well result in a denial of the claim (as reopened claims 
will be adjudicated on the basis of the evidence of record).  
See 
38 C.F.R. § 3.655 (2009).

The Board also notes that the most recent VA outpatient 
treatment record in the claims file is dated in January 2005, 
and the Veteran has identified several recent VA outpatient 
treatment records from the Pittsburgh VA Medical Center 
(VAMC) since January 2005 that are relevant to the claim.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009) as regards requests for records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Pittsburgh VAMC all 
outstanding pertinent records of 
evaluation and treatment of the Veteran, 
since December 2004.  All records and/or 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, 
arrange for the Veteran to undergo a 
urology examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current disorder(s) of the Veteran's 
urological system found on examination.  
Then, with respect to each diagnosed 
disorder, the examiner should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability), that such disorder had its 
onset in or is otherwise medically related 
to service.  To the extent practicable, if 
the examiner determines that the Veteran 
suffers from a bladder disorder, the 
examiner should render an additional 
opinion specifically addressing: (a) 
whether any bladder disorder is considered 
a congenital condition and/or clearly and 
unmistakably preexisted the Veteran's 
entrance into service; if so, (b) whether 
any such disorder increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such disorder). 

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a report.  If any requested opinion cannot 
be given, the examiner should state the 
reason(s) why.

3.  If the Veteran fails to report to the 
scheduled examination, obtain and 
associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination sent to him by the pertinent 
VA medical facility.

4.  To help avoid future remand, VA must 
ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for service 
connection for a urological disorder, to 
include urethral stricture disease, in 
light of all pertinent evidence and legal 
authority.  In adjudicating the claim, all 
applicable theories of entitlement to 
service connection should be considered, 
to include direct service connection and 
aggravation of a preexisting disorder, as 
appropriate. If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

